Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Claim Objections
Claims 1-17 are objected to because of the following informalities:
In claim 1, "Method for" in line 1, should be changed to –A method for--. 
In claims 2-12 and 14, " Method for" in line 1, should be changed to –The method for--. 
In claim 13, "Device for" in line 1, should be changed to –A device for--. 
In claim 15, "Device for" in line 1, should be changed to –The device for--.
In claims 16 and 17, "Computer program" in line 1, should be changed to – A non-transitory computer program--. 
In claim 1, "if…" ines 30 and 32, should be changed to –when; --.
In claim 2, "if…" in line 1, should be changed to –when--.
In claim 3, "if…" in lines 3, 6, 13, 16, 20, should be changed to –when--.
In claim 6, "if…" in line 3, should be changed to –when--.
In claim 1, " an image processing unit" in line 11, should be changed to –  a camera--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “programmable processing unit” in claim 13, 16 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Allowable Subject Matter

Claims 1-17 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Liedl, US20150259088)[cited in the IDS filed by the applicant] does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “each initial image is analysed by optical analysis, with the presence of at least one portion of an umbilicus being detected in each initial image; then a rotation step, during which the fruit is set into spinning rotation about the first axis of rotation at an angular amplitude between 5° and 45°; then a subsequent optical analysis step, during which: at least one image, named subsequent image, of the fruit is captured on the same optical image capturing axis as the initial image; each subsequent image is analysed by optical analysis, with the presence of at least one portion of an umbilicus being detected in each subsequent image; the processing unit executes a step of conditional decision-making, according to which, if a first condition is met by the optical analysis results of each initial image and of each subsequent image, the first orientation phase is stopped and the method is continued, said first condition being met if at least one portion of an umbilicus is detected in at least one initial image and is no longer detected in each subsequent image” along with all other limitations of the claim. 

Liedl only teaches: FIG. 12, the rotation means (11, 12, 21, 41, 42, 43) comprise a fixed cradle (41), structured so as to contain the movements of the object (P) in the plane of orientation (A). The fixed cradle (41) is open at the top and has a concave surface (41c) intended to delimit, at least laterally, a housing for an object (P). Facing each other on the bottom of the fixed cradle (41) there are a first (42) and a second roller (43), which are concentric relative to the first axis (X)…¶0028; the optical detection device comprises a profile detector or profilometer (31, 32). The profile detector (31, 32) preferably comprises a light source (31), which projects a beam of light, preferably laser, distributed over a plane. The light source is low power, so as not to require the use of personal protection devices and not to damage the object (P). The light source is positioned in such a way that the laser beam strikes the surface of the object (P) on a profile of the object (P) which lies in the plane of orientation (A). Preferably, the profile detector (31, 32) comprises a plurality of light sources (31) positioned in such a way as to be able to completely illuminate a profile of the object (P) around the second axis (Y)…¶0030.

Claims 2-17 are allowable due to their dependencies. 
The closest references, Liedl and Aweta (US 5078258) [cited in the IDS filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886